                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

INTERNATIONAL OUTDOOR, INC.,

                   Plaintiff,
                                             Case No. 17-10335
vs.                                          HON. GEORGE CARAM STEEH

CITY OF TROY,

              Defendant.
______________________________/


         OPINION AND ORDER DENYING PLAINTIFF’S MOTION
         FOR SUMMARY JUDGMENT (DOC. 26) AND GRANTING
      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (DOC. 29)

       Before the court are the parties’ cross-motions for summary

judgment, which have been fully briefed. The court heard oral argument on

January 16, 2019, and took the matter under advisement. For the reasons

explained below, Plaintiff’s motion is denied and Defendant’s motion is

granted.

                                BACKGROUND FACTS

       Plaintiff, International Outdoor, Inc., challenges the constitutionality of

the City of Troy’s sign ordinance under 42 U.S.C. § 1983. The court

previously dismissed Count II of Plaintiff’s complaint, which alleged that the

sign ordinance was an unconstitutional regulation based upon content. See

                                       -1-
Doc. 10. The only remaining cause of action is Count I, which alleges that

the sign ordinance’s variance process creates an unconstitutional prior

restraint on speech.

      Plaintiff is an outdoor advertising company that erects billboards. The

City of Troy regulates billboards and other signs through Chapter 85 of its

Code of Ordinances (“Sign Ordinance”). See Doc. 26-3. The purpose of

the Sign Ordinance is to “control the occurrence and size of signs in order

to reduce . . . negative effects” such as undue distractions, traffic hazards,

and the reduction of property values. § 85.01.01(B). Section 85.01.04(A) of

the Sign Ordinance requires a permit for each sign, unless it meets one of

several enumerated exceptions. Billboards are considered “ground signs,”

which are defined as “[a] freestanding sign supported by one or more

uprights, braces, or pylons located in or upon the ground and not attached

to any building.” § 85.01.03. Ground signs are subject to specific zoning

district regulations outlined in section 85.02.05(C). These regulations limit

a sign’s size, height, and location. Pursuant to section 85.01.08(B)(1),

Troy’s Building Code Board of Appeals may grant a variance to signs that

do not comply with the requirements of the Sign Ordinance:

            The Board of Appeals has the power to grant
            specific variances from the requirements of this
            Chapter, upon a showing of each of the following:

                                      -2-
           a. The variance would not be contrary to the public
              interest or general purpose and intent of this
              Chapter; and
           b. The variance does not adversely affect properties in
              the immediate vicinity of the proposed sign; and
           c. The petitioner has a hardship or practical difficulty
              resulting from the unusual characteristics of the
              property that precludes reasonable use of the
              property.

§ 85.01.08(B).

        Plaintiff sought to erect two digital billboards on property it leases in

Troy. Because the proposed signs exceeded the Sign Ordinance’s size

and height limitations, Plaintiff sought a variance. At a special meeting on

November 18, 2015, the Troy Building Code Board of Appeals denied

Plaintiff’s request because “[t]he applicant has not proved the variance

would not be contrary to the public interest or general purpose and intent of

Chapter 85”; “[t]he applicant has not proved the variance does not

adversely affect properties in the immediate vicinity”; and “[t]he applicant

has not proved a hardship or practical difficulty.” Doc. 28-8. Subsequently,

Plaintiff filed this action challenging the constitutionality of the ordinance.

                              LAW AND ANALYSIS

   I.      Standard of Review

        The parties each seek summary judgment with respect to Count I of

Plaintiff’s complaint, which alleges that the Sign Ordinance violates the

                                        -3-
First Amendment because it creates an impermissible prior restraint on

speech. Summary judgment is appropriate if Athere is no genuine issue as

to any material fact and . . . the moving party is entitled to a judgment as a

matter of law.@ Fed. R. Civ. P. 56(c).

   II.     Mootness

         Defendant contends that Plaintiff’s claim is now moot, because the

City of Troy amended the variance provision effective October 1, 2018, to

provide additional standards for and limits on granting variances. See Doc.

28-15 (amended ordinance) at § 85.01.08(B). Plaintiff concedes that the

amended ordinance renders its claims for declaratory and injunctive relief

moot. Plaintiff argues, however, that its claim for monetary relief arising

from the application of the prior Sign Ordinance and variance process is not

moot.

         Claims become moot “when the issues presented are no longer ‘live’

or parties lack a legally cognizable interest in the outcome.” County of Los

Angeles v. Davis, 440 U.S. 625, 631 (1978) (quoting Powell v. McCormack,

395 U.S. 486, 496 (1969)). In the context of zoning cases, the Sixth Circuit

has held that a change in the law renders moot claims for declaratory and

injunctive relief, but not claims for monetary damages:

              In most cases, the repeal or amendment of a law
              moots challenges to the original law. But, in this
                                       -4-
                case, plaintiffs sought money damages arising from
                the township's failure to approve their nine sign
                applications. The existence of this damages claim
                preserves the plaintiffs’ backward-looking right to
                challenge the original law and to preserve a live
                case or controversy over that dispute.

Midwest Media Prop. LLC v. Symmes Twp., Ohio, 503 F.3d 456, 460-61

(6th Cir. 2007) (citation omitted). See also Brandywine, Inc. v. City of

Richmond, Kentucky, 359 F.3d 830, 836 (6th Cir. 2004). Consistent with

this authority, Plaintiff’s damages claim is not moot.

   III.       Prior Restraint under the First Amendment

          Under the First Amendment, the government “shall make no law . . .

abridging the freedom of speech. . . .” U.S. Const. amend. I.1 “A prior

restraint is any law ‘forbidding certain communications when issued in

advance of the time that such communications are to occur.’” McGlone v.

Bell, 681 F.3d 718, 733 (6th Cir. 2012) (quoting Alexander v. United States,

509 U.S. 544, 550 (1993)). “Any system of prior restraints of expression

[bears] a heavy presumption against its constitutional validity, and a party

who seeks to have such a restraint upheld thus carries a heavy burden of

showing justification for the imposition of such a restraint.” County Sec.



          1
        The First Amendment applies to states and their political subdivisions through
the Fourteenth Amendment’s Due Process Clause. 44 Liquormart, Inc. v. Rhode Island,
517 U.S. 484, 489 n.1 (1996).

                                         -5-
Agency v. Ohio Dep't of Commerce, 296 F.3d 477, 485 (6th Cir. 2002)

(quoting New York Times Co. v. United States, 403 U.S. 713, 714 (1971)).

      The Supreme Court has recognized “two evils that will not be

tolerated.” FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 225 (1990).

“First, a scheme that places ‘unbridled discretion in the hands of a

government official or agency.’” Id. (quoting City of Lakewood v. Plain

Dealer Pub. Co., 486 U.S. 750, 757 (1988)). Laws “‘subjecting the exercise

of First Amendment freedoms to the prior restraint of a license’ must

contain ‘narrow, objective, and definite standards to guide the licensing

authority.’” Forsyth Cty., Ga. v. Nationalist Movement, 505 U.S. 123, 131

(1992) (quoting Shuttlesworth v. City of Birmingham Ala., 394 U.S. 147,

150–151 (1969)). “The reasoning is simple: If the permit scheme involves

appraisal of facts, the exercise of judgment, and the formation of an opinion

by the licensing authority, the danger of censorship and of abridgment of

our precious First Amendment freedoms is too great to be permitted.” Id.

(internal quotations and citations omitted). “Second, a prior restraint that

fails to place limits on the time within which the decisionmaker must issue

the license is impermissible.” FW/PBS, Inc., 493 U.S. at 226 (internal

citations omitted).




                                     -6-
      The Sign Ordinance imposes a prior restraint because the right to

display a sign depends on Defendant’s approval, in either the form of a

permit from the Troy Zoning Administrator, or a variance from the Troy

Building Code Board of Appeals. Plaintiff alleges that this prior restraint

grants unbridled discretion to the Building Code Board of Appeals because

the standards for granting a variance contain criteria – such as “public

interest,” “adverse[] affect,” “hardship,” and “practical difficulty” – that are

vague and undefined. § 85.01.08(B)(1). In addition, even if the Board finds

that these standards are met, it retains the discretion to deny the variance.

See id. (granting the Board the “power” to grant a variance).

      The court agrees that the variance provision does not contain

“narrow, objective, and definite standards” to guide the Building Code

Board of Appeals. See Forsyth Cty., 505 U.S. at 131. The ordinance

provides no guidance or limit on the Board’s ability to determine whether a

variance is “not contrary to the public interest or general purpose and intent

of this Chapter”; whether it would “adversely affect” properties in the

vicinity; or whether the petitioner has demonstrated a sufficient “hardship or

practical difficulty” based upon “unusual characteristics” of the property.

See § 85.01.08(B)(1). See also Mitchell Grusnick Dep. at 26-27, 30-32, 38.

These subjective standards provide latitude for the Board to potentially

                                       -7-
reject signs based upon content, under the guise of acting in the “public

interest.” See Macdonald Advertising Co. v. City of Pontiac, 916 F. Supp.

644, 650 (E.D. Mich. 1995) (“[T]here is nothing in the ordinance ‘standards’

which insures that the Commissioners’ discretionary licensing decision will

not be based on speech content. Therefore, the ordinance is facially

invalid.”). Moreover, the ordinance does not require the Board to grant a

variance if it finds that the standards are met, adding another layer of

discretion.

      Defendant argues that some courts have upheld similar standards as

valid. The cases that Defendant cites for this proposition are

distinguishable, however. See Norton Outdoor Advertising, Inc. v. Pierce

Twp., 2007 WL 1577747 (S.D. Ohio May 30, 2007); Midwest Media

Property, L.L.C. v. Symmes Twp., Ohio, 2006 WL 2347489 (S.D. Ohio May

22, 2006); International Outdoor, Inc. v. City of Roseville, 2014 WL

1778381 (Mich. App. May 1, 2014). Although these cases considered

ordinances that contained the phrases “practical difficulty” or “unnecessary

hardship,” they are not otherwise substantially similar to section

85.01.08(B)(1) of Troy’s Sign Ordinance. Defendant also argues that the

terms “practical difficulty” and “unnecessary hardship” are defined in

Michigan zoning cases. See Johnson v. Robinson Twp., 420 Mich. 115,

                                     -8-
125-26 (1984); Norman Corp. v. East Tawas, 263 Mich. App. 194, 203

(1991). There is no provision in the Sign Ordinance, however, requiring the

Board to seek guidance from case law. Moreover, neither Johnson nor

Robinson are First Amendment cases and neither considered whether the

terms “practical difficulty” or “unnecessary hardship” are sufficiently narrow,

objective, and definite standards under a First Amendment analysis.

      The variance standard in the Sign Ordinance contains broad,

subjective terms like those held to be unconstitutional in other cases. See,

e.g., Desert Outdoor Advertising v. Moreno Valley, 103 F.3d 814, 817-19

(9th Cir. 1996) (standard for permit requiring “such a display will not have a

harmful effect upon the health or welfare of the general public and will not

be detrimental to the welfare of the general public and will not be

detrimental to the aesthetic quality of the community or the surrounding

land uses” provided no limits on city authority); Macdonald, 916 F. Supp. at

650; Lamar Advertising Co. v. City of Douglasville, Georgia, 254 F.

Supp.2d 1321, 1329 (N.D. Ga. 2003) (variance criteria considering “the

value of the surrounding property, the environment of the surrounding

property, the public good, and the purpose of the zoning ordinance”

provided “unbridled discretion” to city); CBS Outdoor, Inc. v. City of

Kentwood, 2010 WL 3942842, at *9 (W.D. Mich. Oct. 6, 2010) (sign permit

                                     -9-
scheme considering “the health, safety, and welfare of the public,” “adverse

effect on neighboring property,” and “aesthetically compatible with its

surroundings” provided “unfettered discretion”); CBS Outdoor, Inc. v. City of

Royal Oak, 2012 WL 3759306, at *2 (E.D. Mich. Aug. 29, 2012).

Accordingly, the court finds that the variance standard in the Troy Sign

Ordinance, in effect prior to the 2018 amendment, creates an impermissible

prior restraint in violation of the First Amendment.

   IV.      Severability

         Defendant argues that Plaintiff’s claim must nonetheless be

dismissed because the variance provision is severable from the rest of the

Sign Ordinance and, under the valid provisions of the ordinance, Plaintiff’s

signs would not be permitted because they exceed the allowable

dimensions.

         "Severability of a local ordinance is a question of state law." City of

Lakewood, 486 U.S. at 772. The Michigan Supreme Court “has long

recognized that ‘[i]t is the law of this State that if invalid or unconstitutional

language can be deleted from an ordinance and still leave it complete and

operative then such remainder of the ordinance be permitted to stand.’” In

re Request for Advisory Opinion Regarding Constitutionality of 2011 PA 38,

490 Mich. 295, 345 (2011) (quoting Eastwood Park Amusement Co. v.

                                        - 10 -
East Detroit Mayor, 325 Mich. 60, 72 (1949)). "The doctrine of severability

holds that statutes should be interpreted to sustain their constitutionality

when it is possible to do so.” Pletz v. Secretary of State, 125 Mich. App.

335, 375 (1983). “Whenever a reviewing court may sustain an enactment

by proper construction, it will uphold the parts which are separable from

the repugnant provisions.” Id. “ To be capable of separate enforcement,

the valid portion of the statute must be independent of the invalid sections,

forming a complete act within itself." Id.

      The court considers “first, whether the Legislature expressed that

the provisions at issue were not to be severed from the remainder of

the act. If it did not, then [the court] must determine whether the

unconstitutional portions are so entangled with the others that they

cannot be removed without adversely affecting the operation of the

act.” Blank v. Dep't of Corr., 462 Mich. 103, 123 (2000).

      In the context of ruling upon Defendant’s motion to dismiss, the court

previously concluded that Plaintiff had sufficiently alleged that the variance

provision is not severable from the rest of the Sign Ordinance, in part

because the ordinance did not appear to contain a severability clause. Doc.

10 at 20-21. Defendant brings the court’s attention to the official version of

the ordinance, which was not completely reproduced on its website, and

                                     - 11 -
which contains the following severability clause: “Should any word, phrase,

sentence, paragraph or section of this Ordinance be held invalid or

unconstitutional, the remaining provision of this ordinance shall remain in

full force and effect.” Docs. 33-1, 33-2 at § 3. According to the Troy City

Clerk, this severability clause was enacted along with Chapter 85 of the

Troy City Code (Sign Ordinance) in 2005 and remains in effect. Id.

      The severability clause evidences the Troy City Council’s intent that

any unconstitutional provision should not be fatal to the entire ordinance.

The remaining provisions of the Sign Ordinance – such as size and setback

limitations – stand independently from the variance provision. Plaintiff has

not articulated how the variance provision is “so entangled” with the rest of

the Sign Ordinance such that the variance provision’s removal would impair

the operation of the Sign Ordinance. Accordingly, the court finds that the

variance provision is severable from the Sign Ordinance.

      It is undisputed that Plaintiff’s proposed signs would exceed the Sign

Ordinance’s size limitations, which Plaintiff does not challenge. Because

these unchallenged provisions would preclude Plaintiff from erecting its

signs, any injury suffered by Plaintiff as a result of the application of the

severable variance provision is not redressable. See Midwest Media

Property, L.L.C. v. Symmes Twp., Ohio, 503 F.3d 456, 461-62, 464-65 (6th

                                      - 12 -
Cir. 2007). In Midwest Media, the Sixth Circuit held that a sign company

could not challenge a township’s ban on off-site advertising because the

proposed signs did not comply with the ordinance’s height and size

restrictions. Id. The court explained that even if the plaintiffs successfully

challenged the off-site advertising ban, “that would not redress plaintiffs’

injury because the size and height restrictions still would preclude the

township from approving their sign applications and thus still would

preclude plaintiffs from erecting each of these signs.” Id. at 461-62.

      Consistent with this authority, Plaintiff’s claim for damages based

upon its inability to erect its nonconforming signs fails as a matter of law.

Accordingly, the court will grant summary judgment in favor of Defendant.

                                CONCLUSION

      IT IS HEREBY ORDERED that Defendant’s motion for summary

judgment (Doc. 29) is GRANTED and Plaintiff’s motion for summary

judgment (Doc. 26) is DENIED, consistent with this opinion and order.

Dated: January 18, 2019


                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE




                                     - 13 -
              CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record
 on January 18, 2019, by electronic and/or ordinary mail.

                 s/Marcia Beauchemin
                     Deputy Clerk




                         - 14 -
